Citation Nr: 0820776	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to 
include as secondary to PTSD.

3.  Entitlement to service connection for heart condition, to 
include as secondary to PTSD.

4.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for PTSD and service 
connection for headaches, a heart condition, and hypertension 
as secondary to PTSD.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service- connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court of Appeals for Veterans Claims (Court), 
specifically Allen v. Brown, 7 Vet. App. 439 (1995).  The 
prior regulation addressed whether a service connected 
disability was the cause of a secondary disability.  The 
Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor and his testimony must be 
corroborated by credible supporting evidence.  See Zarycki, 6 
Vet. App. at 98; Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).  The Court 
has held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

Once independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  However, a veteran 
need not substantiate his actual presence during the stressor 
event; the fact that the veteran was assigned to and 
stationed with a unit that was present while such an event 
occurred may strongly suggest that he was, in fact, exposed 
to the stressor event.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's medical records reveal that he has been 
diagnosed with PTSD, heart disease, hypertension, and 
headaches.  With specific regard to the PTSD claim, the 
veteran contends that his PTSD is due to his experiences in 
Vietnam.  The veteran contends that he engaged in combat with 
the enemy while he served with B Company 168th Engineer 
Battalion as a radio operator, wireman, and senior radio 
operator.  He reports that he observed soldiers, Woodrow 
Nash, "Wine" or "Wein," and "Scotty", injured in 
September, October, or November of 1969 at Lai-Kai, Vietnam, 
and in February 1970.

The veteran's service personnel records do not reveal any 
evidence that the veteran engaged in combat with the enemy.  
The veteran was awarded the Army Commendation Medal for his 
service.  However, the Board notes that the Army Commendation 
Medal may be awarded to members of the Armed Forces of the 
United States who, while serving in any capacity with the 
U.S. Army after December 6, 1941, distinguish themselves by 
heroism, meritorious achievement, or meritorious service.  
This award, without the "V" device is not in and of itself 
indicative that the veteran himself engaged in combat.  See 
Manual of Military Decorations and Awards, A-6 (Department of 
Defense Manual 1348.33-M, September 1996).  Therefore, the 
veteran's alleged stressors must be corroborated by credible 
supporting evidence.

The Board notes that VA has a duty to assist veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 § C.F.R. § 3.159.  A review of the claims folder 
reveals that no attempts have been made to verify the 
veteran's stressors of observing the injuries of Woodrow 
Nash, "Wine" or "Wein," and "Scotty," during the 
veteran's service in Vietnam even though the veteran's 
account of the alleged stressor is sufficiently specific for 
research and verification.  Therefore, the claim must be 
remanded for attempts to be made to verify the veteran's 
reported stressors.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 2003 in conjunction with his claim 
for service connection.  The examiner diagnosed the veteran 
with PTSD due to the veteran's general experiences in the 
Republic of Vietnam.  However, the examiner did not render an 
opinion associating the veteran's PTSD to a confirmed 
stressor.

The Board notes that where a medical examination does not 
contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2.  Therefore, if and only if, a stressor claimed 
by the veteran is confirmed, the veteran must be afforded 
another VA C&P PTSD examination.

With regard to the issues of entitlement to service 
connection for heart disease, to include as secondary to 
PTSD; entitlement to service connection for hypertension, to 
include as secondary to PTSD; and entitlement to service 
connection for migraine headaches, to include as secondary to 
PTSD, the Board notes that these issues are inextricably 
intertwined with the issue of entitlement to service 
connection for PTSD.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).  Therefore, the issues of entitlement to service 
connection for heart disease, to include as secondary to 
PTSD; entitlement to service connection for hypertension, to 
include as secondary to PTSD; and entitlement to service 
connection for migraine headaches, to include as secondary to 
PTSD must be remanded pending resolution of the underlying 
claim of entitlement to service connection for PTSD.


Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide any additional information, 
including dates, locations, names of 
other persons involved, etc. relating to 
his claimed service stressors.  The 
veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed in-
service stressors and that he must be 
specific as possible, because without 
such details an adequate search for 
verifying information cannot be 
conducted.  The RO should afford the 
veteran an opportunity to submit and/or 
identify any alternate available sources 
that may provide credible support of his 
claimed stressors.

2.  The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information submitted by other 
individuals or otherwise obtained 
pursuant to this remand, and prepare a 
summary of all claimed stressors.  This 
summary and all associated documents 
should be sent to the U.S. Army, Joint 
Services Records Research Center (JSRRC), 
and the National Archives and Records 
Administration (NARA) to obtain unit 
histories of the 168th Engineer Battalion 
for September through October 1969, and 
for February 1970, in an attempt to 
corroborate the veteran's claimed 
stressors, specifically injuries 
sustained by Woodrow Nash, "Wine" or 
"Wein," and "Scotty."

3.  If, and only if, at least one of the 
claimed stressors is independently 
verified by the JSRRC or otherwise, the 
veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable in-service stressor.  The 
examiner should be informed of any 
stressor which has been independently 
verified.  A diagnosis of PTSD under DSM 
IV criteria should be made or 
definitively ruled out.  If PTSD is 
diagnosed, the examiner must identify the 
independently verifiable in-service 
stressor(s) supporting the diagnosis, and 
offer an opinion as to whether it is at 
least as likely as not (at least a 50 
percent probability) that the diagnosed 
PTSD is the result of the independently 
verifiable in-service stressor(s).  If 
PTSD is not diagnosed, or if diagnosed 
PTSD is not attributable to service, the 
examiner should provide and explanation.  
The claims folder, including a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  

4.  Thereafter, the RO should undertake 
any further evidentiary or procedural 
development deemed necessary to fully and 
fairly adjudicate all of the veteran's 
claims.  If the benefits sought on appeal 
are not granted in full, the RO should 
issue a supplemental statement of the 
case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




